DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see p.11-18, filed on 8 November 2021, with respect to 35 U.S.C. §103 rejection to independent Claim 11/19/25 and their dependent claims have been fully considered but they are not persuasive.  However after multiple discussions during a series of Examiner initialed interviews, independent claims 11/19/25 have been amended through Examiner’s amendment, therefore previous 35 U.S.C. §103 rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian K Dutton (Reg. No. 59,581) on 7/10 February 2022.
The application has been amended as follows: 

Claim 11. (Currently amended) A modeling apparatus comprising: 
a processor; and 
an input unit electrically connected to the processor, 
wherein the input unit is configured to: 
acquire feature points that define a border of a virtual plane, 
wherein the processor is configured to: 
segment, when the processor acquires the feature points from the input unit, the virtual plane into cells, 

position, when the processor segments the virtual plane into the cells, additional points at vertices of the cells and at where the cells cross the border of the virtual plane, 
generate triangle elements, and
move the one of the additional points to the first one of the feature points or the second one of the feature points, 

wherein vertices of the triangle elements are selected from the group consisting of the feature points and the additional points, 
first line segment for a first one of the triangle elements extends from [[a]]the first one of the feature points to the second one of the feature points through the one of the additional points,2 
Application No. 17/078,880 Docket No.: 880635-0221-USO1wherein a second line segment for a second one of the triangle elements extends from the one of the additional points to [[a]]the second one of the feature points, and
wherein a third line segment for a third one of the triangle elements extends from the first one of the feature points to the one of the additional points.



Claim 14. (Canceled)

Claim 19. (Currently amended) A triangle element division method comprising: 
acquiring, from an input unit, feature points that define a border of a virtual plane; 
segmenting, by a processor when the processor acquires the feature points from the input unit, the virtual plane into cells; 

additional points at vertices of the cells and at where the cells cross the border of the virtual plane; 

generating triangle elements; and
moving the one of the additional points to the first one of the feature points or the second one of the feature points,
wherein vertices of the triangle elements are selected from the group consisting of the feature points and the additional points, 
wherein a first line segment for a first one of the triangle elements extends from [[a]]the first one of the feature points to the second one of the feature points through the one of the additional points, 
wherein a second line segment for a second one of the triangle elements extends from the one of the additional points to [[a]]the second one of the feature points, and
wherein a third line segment for a third one of the triangle elements extends from the first one of the feature points to the one of the additional points.



Claim 21. (Canceled)

Claim 25. (Currently amended) A non-transitory data storage device having computer code embodied thereon, the computer code when executed by a processor causes a modeling apparatus to perform operations comprising: 
acquiring, from an input unit, feature points that define a border of a virtual plane; 
segmenting, by the processor when the processor acquires the feature points from the input unit, the virtual plane into cells;6 

positioning, by the processor when the processor segments the virtual plane into the cells, additional points at vertices of the cells and at where the cells cross the border of the virtual plane; 

generating triangle elements; and
moving the one of the additional points to the first one of the feature points or the second one of the feature points,
wherein vertices of the triangle elements are selected from the group consisting of the feature points and the additional points, 
wherein a first line segment for a first one of the triangle elements extends from [[a]]the first one of the feature points to the second one of the feature points through the one of the additional points, 
wherein a second line segment for a second one of the triangle elements extends from the one of the additional points to [[a]]the second one of the feature points, and
wherein a third line segment for a third one of the triangle elements extends from the first one of the feature points to the one of the additional points.
 


Claim 27. (Canceled)

Allowable Subject Matter
Claims 11,13, 16-18, 19-20, 23-24, 25-26 and 29-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613